Citation Nr: 1716958	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-06 500	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an increased rating for irritable bowel syndrome (IBS), status post colonoscopy with resection of adenomatous polyps; diverticulosis, moderate to severe; diverticulitis with resection of left colon and status post temporary colostomy; and hiatal hernia, currently evaluated as 40 percent disabling. 

2. Entitlement to an increased rating for status post abdominal surgical scars, evaluated as 0 percent disabling prior to September 14, 2010, and 20 percent disabling effective September 14, 2010. 

3. Entitlement to an increased rating for fecal leakage as secondary to service-connected IBS (as noted above), evaluated as 10 percent disabling prior to January 22, 2016 and 30 percent disabling effective January 22, 2016.  

4. Entitlement to an increased rating for abdominal scars, currently evaluated as 20 percent disabling. 

5. Entitlement to an increased rating for an unspecified depressive disorder, currently evaluated as 70 percent disabling. 

6. Entitlement to an earlier effective date for a mood disorder with depressive features prior to September 14, 2010. 

7. Entitlement to an earlier effective date prior to September 14, 2010 for an increased rating of status post abdominal scars (evaluated as 20 percent). 

8. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

9. Entitlement to service connection for otitis media. 

10. Entitlement to service connection for suprapubic pain/testicular pain/prostate pain. 

11. Entitlement to service connection for prostatitis. 

12. Entitlement to service connection for left ankle strain. 

13. Entitlement to service connection for torn bladder. 

14. Entitlement to service connection to cystitis as secondary to service-connected IBS (as noted above). 

15. Entitlement to service connection for urinary frequency and dysuria as secondary to service-connected IBS (as noted above). 

16. Entitlement to service connection for gall bladder removal as secondary to service-connected IBS (as noted above). 

17. Entitlement to service connection for sinusitis/upper respiratory infection with eye aches and earaches. 

18. Entitlement to service connection for allergic rhinitis. 

19. Entitlement to service connection for headaches as secondary to sinusitis/upper respiratory infection with eye aches and earaches. 

20. Entitlement to service connection for flat feet. 

21. Entitlement to an earlier effective date prior to February 13, 2009, for grant of service-connection. 

22. Entitlement to service connection for sleep apnea. 

23. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Christopher L. Loiacono


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1980 to April 2000.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated May 2010, August 2010, January 2012, and August 2013 of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1. At the Board hearing in February 2017, the Veteran indicated that he wished to withdraw all claims except for entitlement to TDIU. 

2. The Veteran meets the schedular requirements for a TDIU rating and it is reasonably shown that, by virtue of his service-connected disabilities, the Veteran is unable to obtain or maintain substantially gainful employment. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal are met as to all claims except for entitlement to individual unemployability; the Board has no further jurisdiction in these matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The requirements for a TDIU rating have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016). 


REASONS OR BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  The withdrawal of an appeal must be either in writing or on the record at a hearing.  Id.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.  Id. 

In the present case, the Veteran perfected an appeal as to the above-listed twenty-three issues in a December 2016 substantive appeal.  At the February 2017 hearing, the Veteran testified (as recorded in the hearing transcript) as to his desire to withdraw his appeal as to all of the issues except TDIU.  Therefore, there remain no allegations of errors of fact or law as to these claims.  Accordingly, the Board has no further jurisdiction to review appeals with respect to these claims and the appeals must be dismissed.  The remaining issue on appeal is the TDIU claim, which will be discussed below. 


Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and does not need to be addressed.  


Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

An award of TDIU requires that a veteran be unable to obtain or maintain a substantially gainful occupation as a result of a service-connected disability, and that the veteran have a single service-connected disability rated at 60 percent or more, or at least one service-connected disability rated at 40 percent or more with an additional service-connected disability sufficient to bring the combined rating to 70 percent.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is whether the Veteran's service-connected disabilities are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In making this determination, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be competent evidence to establish incurrence of a disability in service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Factual Background

In late 2008, the Veteran underwent several intestinal surgeries to address multiple polyps, perforated diverticulitis, diverticulosis, and other intestinal issues that created numerous complications, including several abdominal abscesses.  The disabilities and surgeries caused him constant bowel pain and nausea and required him to use a colostomy bag.  In addition, these surgeries left the Veteran in a weakened state, easy to fatigue, and created several large scars on his abdomen.  

In June 2009 correspondence, the Veteran described how his conditions affect him on a daily basis.  He stated that his quality of life had been adversely affected through extensive pain, incontinence, and the inability to perform on an adequate level socially and occupationally.  At that time, he reported that he had been hospitalized four times for a total of thirty-two days over the previous seven months for his intestinal disabilities.  

At a December 2010 VA examination, the Veteran reported that he had not worked since October 2008.  The examiner noted that the Veteran was under significant stress from both physical and mental issues.  The Veteran stated that he could not physically do the work that he used to do and reported high anxiety at all times that inhibited his ability to interact socially and severely affected his ability to work with clients in person or by telephone. 

In January 2011 correspondence, the Veteran reported that he was unable to work due to his "varied and extreme health issues."  At that time, he reported a "dire" financial situation that only exacerbated his physical and mental disabilities.  

At an October 2011 VA examination, the VA examiner noted that the Veteran suffered from moderate symptoms related to the resection of the large intestines including abdominal pain, abdominal distension, nausea, and pulling pains on attempting to work or by movements of the body.  The examiner noted that because of the Veteran's condition, he could not lift more than twenty pounds and had not worked since October 2008.  The examiner opined that the Veteran's intestinal condition did impact his ability to work, but did not prevent sedentary work.

In an October 2011 letter, the Veteran's psychiatrist opined that the Veteran "is not going to be able to return to work and is essentially 100% disabled due to his mental disability and chronic physical disability."  The psychiatrist noted that the Veteran suffers continual chronic pain and nausea from his intestinal disabilities, but also suffers from impairment of cognitive ability as a result of the medications he takes daily for his service-connected disabilities.  The psychiatrist stated that the Veteran is unable to maintain attention for a sustained period and has short term memory loss as a result of his service-connected mental disability. 

On a June 2013 psychiatric impairment questionnaire, a social worker opined that the Veteran's psychological symptoms would prevent him from performing gainful employment on a constant basis, noting that the overall prognosis was poor for the Veteran's various disabilities.  

In February 2017, the Veteran testified that he had an associate's degree and was currently doing part time work.  He described this as "handyman work" and said that he performed cleaning and contracting services for a real estate company.  He said this work is "very sporadic" and is not guaranteed.  He said that he currently works an average of fifteen hours a week but that his service-connected disabilities would prevent him from working more if he were to be offered more work.  He said that his disabilities cause him extreme anxiety, embarrassing inconveniences, and also that they fatigue him to the point he is unable to work.  He reported that he uses the restroom over eight times a day, but also reported that his high anxiety and intestinal disabilities cause spontaneous accidents.  He said that these and similar symptoms have affected him for several years and that after he became sick he "wasn't able to do anything whatsoever for a long time."  He reported that since September 2010, he had no significant earnings over $12,000.  

Analysis

The Veteran filed his TDIU claim in September 2010.  Service connection has been established for unspecified mood disorder, rated at 70 percent since September 2010, and rated 30 percent prior to that date; irritable bowel syndrome, rated at 40 percent; fecal leakage associated with irritable bowel syndrome, rated 30 percent since January 2016 and 10 percent prior to that date; abdominal scars rated 20 percent; abdominal surgical scars rated 20 percent since September 2010 and 0 percent prior to that date; and hearing loss rated at 0 percent.  Therefore, the Veteran's combined schedular evaluation has been 70 percent or more throughout the appeal period, the schedular requirement for a TDIU rating is met, and the question remaining is whether the Veteran is unable to engage in substantially gainful employment because of his service-connected disabilities.  

The Veteran has reported that since October 2008, he has been unable to work because of his extensive physical and mental disabilities.  At that time, he required several hospitalizations and surgeries to treat various intestinal problems that left him with ongoing intestinal disabilities, painful symptoms, and limiting physical capabilities.  Based on treatment records, VA examinations, statements from the Veteran, and hearing testimony the Board finds that a grant of TDIU is warranted.  The reported mental and physical symptoms are severe and greatly inhibit his ability to pursue any kind of occupational activity.  Physically, the Veteran has several complications because of his intestinal disabilities.  His medical record shows and he reports that he suffers from constant pain and nausea.  His frequent intestinal symptoms and incontinence require him to visit the restroom more than eight times a day and also deal with accidents.  These symptoms quickly fatigue him.  After several surgeries and with several abdominal scars, he can no longer lift objects heavier than twenty pounds or do the same physical work that he used to do. 

His mental symptoms also prevent him from taking on occupational tasks, including those required for sedentary work.  His anxiety causes him to fear interaction with clients and overall inhibits his ability to interact with people socially.  His symptoms and medication inhibit his ability to think clearly and cause short term memory loss.  While he used to manage his own business at a profit, he testified that his business now merely breaks even or suffers losses because his mental and physical symptoms prevent him from taking on or finishing jobs.  

The Board notes that previous VA examiners have opined that the Veteran's disabilities affect his ability to work but do not preclude sedentary occupations.  However, these reports do not consider the impairment caused by the Veteran's service-connected psychiatric disabilities, which cause impaired cognition, short-term memory loss, and anxiety that, in turn, also exacerbate his physical symptoms.  The Veteran also suffers from constant intestinal pain and nausea that frequently lead to accidents and emergency trips to the restroom.  The Veteran is severely fatigued by his disabilities and suffers high anxiety that affects all aspects of his life.  Both the Veteran's psychiatrist and counseling social worker provided opinions that the Veteran's disabilities were unlikely to improve and overall prevented him from obtaining and maintaining employment.  The extent of the Veteran's debilitating symptoms was confirmed in his hearing testimony in February 2017.  In light of this evidence, the Board finds that it is reasonably shown that he is precluded from participating in any substantially gainful employment consistent with his education and experience because of his service-connected disabilities.  Accordingly, a TDIU rating is warranted. 


ORDER

Entitlement to TDIU is granted. 



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


